DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities.  Appropriate correction is required.
Lines 1 and 2, “are arranged, the two vertical plate portions are arranged” should read “are arranged” to increase grammatical clarity.

Line 3, “two unlocking columns are arranged and the positions of the two unlocking columns” should read “two unlocking columns” to increase grammatical clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 3, 
Lines 2 and 3, “each vertical” is unclear. Only one vertical portion has been introduced, and “each” means more than one. Therefore the remainder of the claim creates a physically impossible structure, thereby rendering the claim indefinite. However, examiner has included an interpretation in light of the specification in the rejection below.

Line 3, “the end” is unclear, and there is insufficient antecedent basis for this limitation in the claim. Since the “vertical plate” is a “portion”, the term “end” further broadens the scope of the claim as to be indefinite. However, examiner has included an interpretation in light of the specification in the rejection below.

Claims 4-10 are also rejected for dependency on the rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20200039707 by Kachian (hereinafter “Kachian”).
Regarding claim 1, Kachian teaches a storage box (Fig 9, 30), comprising 
a bottom case (Fig 9, 34) and an upper cover (Fig 9, 36), 
wherein a first side of the upper cover is rotatably connected to a first side of the bottom case (Fig 9, first side of 34 has a hinge 38), 
characterized in that: 
an inner flange (Fig 9, inwardly curved lip 56) is arranged on a second side of the upper cover (56 is on a second side of 34), 
a lock piece (Fig 9, locking 40) is connected to an inner end of a second side of the bottom case (40 is connected to an inner end of the second side of 34), 
the lock piece comprises a raised snap (Fig 10, 71) and an unlocking column (Fig 10, 70) that protrude beyond the second side of the bottom case (Fig 12 shows 70 and 71 protrude beyond the second side of 34), and the raised snap is located above the unlocking column (Fig 12 shows 71 above 70); and 
when the upper cover covers the bottom case (Fig 1), the raised snap is snap fit to the inner flange (Figures 1 & 8 and [0049], snap-fit engagement through 40 to 56), and pressing the unlocking column can force the raised snap to detach from the snap fitting to the inner flange ([0049] depressing 70 withdraws 71 from engagement).

Regarding claim 2, Kachian further teaches the bottom case (Fig 9, 34) comprises 
a bottom plate (Fig 9, a bottom plate of 34), 
a lower outer frame (Fig 9, 44 of 42) arranged around the circumference of the bottom plate and protruding upward (Fig 9 shows arranged around the circumference and protruding upward [0046]), and 
a lower inner frame (Fig 9, 42 with 46, 48) bent inward (bent inward at 46) at the top end of the lower outer frame (46 is at the top end of 44) and protruding upward (said lower inner frame shown protruding upward); 
the lock piece (Fig 9, 40) is connected to an inner side of the lower outer frame (Fig 9 shows 40 connected to an inner case side of 44), 
the lower outer frame is provided with a column hole for the unlocking column to pass through (Fig 12 shows hole for 70 passes through) and protrude beyond the bottom case (and shows protrude beyond 34), and 
the lower inner frame is provided with a snap hole for the raised snap to pass through (Fig 12 shows a hole for 71 passes through) and protrude beyond the bottom case (and shows protrude beyond 34); and 
the upper cover (36) comprises 
an upper plate (Fig 9, an upper plate of 36) and an upper outer frame (Fig 9, skirt 50) arranged around the circumference of the upper plate and protruding downward (Fig 9 shows arranged around the circumference and protruding downward), 
the inner flange (56) is arranged at the bottom end of the upper outer frame (Fig 9 shows 56 arranged at the bottom end of 50), the upper outer frame covers the lower inner frame (Fig 1), and 
a first side of the upper outer frame is rotatably connected to a first side of the connection between the lower outer frame and the lower inner frame (Fig 9, first side of 36 has a hinge 38).

Regarding claim 3, Kachian further teaches the lock piece (Fig 10, 40) comprises 
a horizontal plate portion (Fig 10, a horizontal portion 60) and at least one vertical plate portion (Fig 10, a vertical portion between 70 and 71), 
each vertical plate portion is vertically connected to the horizontal plate portion (Fig 12), 
the raised snap (71) is arranged at the end of each vertical plate portion (Fig 12, arranged at an end of the vertical portion), 
the unlocking column (70) is arranged on the horizontal plate portion (Fig 12, arranged on the horizontal portion), and 
the horizontal plate portion is connected to the inner wall of the lower outer frame ([0047] flush engagement, Fig 12).

Regarding claim 4, Kachian further teaches two vertical plate portions (Fig 10, two vertical plate portions between 70 and 71) are arranged, 
the two vertical plate portions are arranged adjacent to (everything is adjacent to everything in an assembly) opposite ends of the horizontal plate portion respectively (Fig 10, the two vertical portions are each at opposite ends of horizontal portion), 
two unlocking columns are arranged, and the positions of the two unlocking columns are directly opposite to the positions of the two vertical plate portions respectively (Fig 10, two 70 are positioned directly opposite of two said vertical portions, respectively).

Regarding claim 5, Kachian further teaches a first through-hole (Fig 10 and [0047], a first hole in 44 for 62 to go through up through aperture 63) is provided on the lower outer frame (44), 
a second through-hole (Fig 10, 63) directly opposite to the first through-hole is provided on the horizontal plate portion (Fig 11), and 
the horizontal plate portion (Fig 10, a horizontal portion 60) is connected to the lower outer frame via a riveting column (Figures 10, 11, bolt 62) sequentially running through the first through-hole and the second through-hole (Figures 10, 11, shows sequential assembly through).

Regarding claim 6, Kachian further teaches a pressing piece (Fig 10, housing 58) is arranged inside (shown arranged inside of) the horizontal plate portion (Fig 10, a horizontal portion 60), 
the pressing piece is provided with a third through-hole (Fig 10, a ring structure with a hole is shown in the same line with 62) directly opposite to (is directly opposite to) the second through-hole (Fig 10, 63), and 
the riveting column (62) connects the lower outer frame (44), the horizontal plate portion, and the pressing piece (are shown connected) 
after sequentially running through (Fig 10 shows 62 before sequentially running through as lines of assembly) the first through-hole, the second through-hole, and the third through-hole (Fig 11 shows 62 after sequentially running through first, second and third holes).

Regarding claim 7, Kachian further teaches the horizontal plate portion (Fig 10, a horizontal portion 60) does not fall into an orthographic projection (Fig 9, 60 is not within view from a perpendicular viewer perspective of the box 34, as the step 46 allows 60 to be obscured from said viewer angle) of the lower inner frame (Fig 9, 42 with 46, 48).

Regarding claim 8 (examiner chooses dependency to claim 2, and notes similar limitation, different dependency to claims 3-7), Kachian further teaches the raised snap (Fig 10, 71) is a wedge block (Fig 12, wedge block shape shown) with a bevel arranged upward (Fig 12, shown with bevel upward, [0049] curved or arcuate).

Regarding claim 10 (examiner chooses dependency to claim 1, and notes similar limitation, different dependency to claims 2-7), Kachian further teaches a sealing gasket is arranged on the top of the upper cover (Fig 9, protective sheath 39 is a gasket is capable of sealing; 
wherein said gasket is formed by
[0045] protective sheath 39 is of a food grade material that adheres to the interior surface of 34 and of 36, 
wherein Fig 9 the sheath is solid and the line of 39 in 34 is shown sharing the drawn line with the wall to protect 40, thereby shown capable of sealing, and 
wherein [0046] 48 has landed secured reception of 36, meaning direct contact capable of sealing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kachian in view of US Pub 20210221573 by Salemi (hereinafter “Salemi”).
Regarding claim 9 (examiner chooses dependency to claim 2, and notes similar limitation, different dependency to claims 3-7), Kachian teaches a part of (Fig 10, 52) the lock piece (Fig 10, 40) is integrally molded by using a material (70, 71, and 68 all integrally formed, [0010][0047], is shown as one material, Fig 12; further two 52 are interconnected [0048]),

But does not explicitly teach that the whole lock piece is integral.
Salemi, however, teaches a similar push button lock secures a lid on a child resistant container (Fig 2) wherein, 
a lock piece (Fig 2a, 200) is integral (Fig 2a and [0025], 130 is integral with 110 and necessarily 120 as shown).

The purpose of an integral lock piece is to reduce assembly time. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lock piece of Kachian with being integral as taught by Salemi in order to beneficially reduce assembly time, advantageously retaining funds for skilled workers, and providing a simpler to use mechanism to the consumer.

But further, Kachian/Salemi does not explicitly teach that the integral piece is made by injection molded plastic.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lock piece of Salemi to be made of plastic because Kachian teaches plastic is a suitable material of child resistant containers (Kachian [0004]) and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733